         Case 3:20-cv-02747-LB Document 53 Filed 02/05/21 Page 1 of 2



 1   DAVID H. KRAMER State Bar No. 168452
     AMIT Q. GRESSEL State Bar No. 307663
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone:    (650) 493-9300
     Facsimile:    (650) 565-5100
 5   Email: dkramer@wsgr.com, agressel@wsgr.com

 6   BRIAN M. WILLEN (admitted pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 7   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 8   New York, NY 10019-6022
     Telephone: (212) 999-5800
 9   Facsimile: (212) 999-5899
     Email: bwillen@wsgr.com
10
     Attorneys for Defendant
11   YouTube, LLC

12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHER DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15

16
     RIPPLE LABS INC., ET AL.,                       )   CASE NO.: 3:20-cv-02747-LB
17                                                   )
                    Plaintiffs,                      )   THIRD STIPULATION FURTHER
18                                                   )   EXTENDING TIME TO RESPOND
            v.                                       )   TO THE FIRST AMENDED
19                                                   )
     YOUTUBE, LLC,                                   )   COMPLAINT
20                                                   )
                    Defendant.                       )   Civil Local Rule 6-1(a)
21                                                   )
                                                     )   Magistrate Judge Laurel Beeler
22                                                   )
                                                     )
23

24

25

26

27

28


     THIRD STIPULATION FURTHER EXTENDING TIME TO   -1-                  CASE NO.: 3:20-CV-02747-LB
     RESPOND TO THE FIRST AMENDED COMPLAINT
         Case 3:20-cv-02747-LB Document 53 Filed 02/05/21 Page 2 of 2



 1          Under Rule 6-1(a) of the Local Rules of the United States District Court, Northern District

 2   of California, Plaintiffs Ripple Labs Inc. and Bradley Garlinghouse and Defendant YouTube, LLC

 3   stipulate to a further extension of time for Defendant to answer or otherwise respond to Plaintiffs’

 4   First Amended Complaint. Defendant’s response shall be due on or before February 10, 2021.

 5   Plaintiffs’ opposition brief, if any, shall be due on March 17, 2021. Defendants’ reply brief, if

 6   any, shall be due on April 7, 2021.

 7

 8   Dated: February 5, 2021                        WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
 9

10
                                                    By: /s/ Brian M. Willen
11                                                          Brian M. Willen
                                                            bwillen@wsgr.com
12
                                                    Attorneys for Defendant
13                                                  YOUTUBE, LLC
14

15   Dated: February 5, 2021                        BOIES SCHILLER FLEXNER LLP
16

17                                                  By: /s/ Menno Goedman
                                                            Menno Goedman
18                                                          mgoedman@bsfllp.com

19                                                  Attorneys for Plaintiffs
                                                    RIPPLE LABS INC. and
20                                                  BRADLEY GARLINGHOUSE
21

22                                    SIGNATURE ATTESTATION

23          I, Brian M. Willen, hereby attest that all other signatories listed, and on whose behalf the

24   filing is submitted, concur in the filing’s content and have authorized the filing on this e-filed

25   document.

26                                             By: /s/ Brian M. Willen
                                                   Brian M. Willen
27

28


     THIRD STIPULATION FURTHER EXTENDING TIME TO        -2-                     CASE NO.: 3:20-CV-02747-LB
     RESPOND TO THE FIRST AMENDED COMPLAINT
